                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     YOUSIF HASSAN HALLOUM, et al.,                      Case No. 18-cv-04276-EMC
                                   8                    Plaintiffs,
                                                                                             ORDER DENYING PLAINTIFFS’
                                   9              v.                                         MOTION FOR LEAVE TO FILE
                                                                                             MOTION FOR RECONSIDERATION
                                  10     WELLS FARGO HOME MORTGAGE, et
                                         al.,                                                Docket No. 49
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiffs have filed a “Motion for Rehearing” under “[Federal Rule of Bankruptcy

                                  15   Procedure] 8022” of the Court’s November 16, 2018 Order (“Order”) staying this action pursuant

                                  16   to the first-to-file rule. See Docket No. 49 (Motion); Docket No. 48 (Order). However, Federal

                                  17   Rule of Bankruptcy Procedure 8022 is inapposite here. The Rule only applies “in a United States

                                  18   district court . . . on appeal from a judgment, order, or decree of a bankruptcy court,” Fed. R.

                                  19   Bankr. P. 8001(a), and only “after entry of judgment on appeal,” Fed. R. Bankr. P. 8022(a)(1).

                                  20   This case is a separately filed action in federal district court, not an appeal from bankruptcy court,

                                  21   and no judgment has been entered. Thus, the Court will construe Plaintiffs’ motion as a request to

                                  22   file a motion for reconsideration under Local Rule 7-9. See In re Lau, 684 F. App’x 235, 239 (3d

                                  23   Cir. 2017) (A “motion for rehearing under Bankruptcy Rule 8022 . . . functions, essentially, like a

                                  24   traditional motion for reconsideration.”); Reynolds v. Maryland Dep’t of Labor, Licensing &

                                  25   Regulation, No. CV ELH-17-3158, 2018 WL 5045192, at *2 (D. Md. Oct. 16, 2018) (“Under Rule

                                  26   8022, ‘rehearing’ is a term of art that is analogous to ‘reconsideration.’”).

                                  27          Under Local Rule 7-9, reconsideration may be granted where the moving party shows “a

                                  28   material difference in fact or law exists from that which was presented to the Court before entry of
                                   1   the interlocutory order for which reconsideration is sought”; “[t]he emergence of new material

                                   2   facts or a change of law occurring after the time of such order”; or “[a] manifest failure by the

                                   3   Court to consider material facts or dispositive legal arguments which were presented to the Court

                                   4   before such interlocutory order.” N.D. Cal. Civ. L.R. 7-9(b). A motion for leave may not “repeat

                                   5   any oral or written argument made by the applying party of or in opposition to the interlocutory

                                   6   order.” N.D. Cal. Civ. L.R. 7-9(c).1

                                   7          Plaintiffs have not established that reconsideration of the Order is warranted. The instant

                                   8   motion repeats two arguments Plaintiffs have already made, and the Court has already considered,

                                   9   in the briefing and hearing preceding the Order. Compare Docket No. 49 at 2 (arguing that

                                  10   Plaintiffs’ first-filed case in the United States Bankruptcy Court for the District of Nevada is “not

                                  11   ongoing”), 3 (arguing that Bankruptcy Court “lacks jurisdiction to make final rulings on . . . non-

                                  12   core proceedings”), with Docket No. 30 at 21 (Plaintiffs’ previous briefing arguing Bankruptcy
Northern District of California
 United States District Court




                                  13   Court “entered a final ruling” in their bankruptcy proceeding), 11 (arguing that Bankruptcy Court

                                  14   “lacks jurisdiction to make final rulings on non-core proceedings”).

                                  15          Plaintiffs’ remaining argument is that Defendants are invoking the first-to-file rule as “an

                                  16   excuse to . . . change venue of the case from this District Court to the Bankruptcy Court” in

                                  17   Nevada. See Docket No. 49 at 5. This argument does not meet the requirements of Local Rule 7-

                                  18   9 because it is not predicated on any material differences or changes in fact or law. It also fails on

                                  19   the merits because it was Plaintiffs, not Defendants, who initiated the bankruptcy proceeding in

                                  20   Nevada raising identical claims to those alleged here. Plaintiffs reference the factors governing

                                  21   the transfer of a case from one district to another pursuant to 28 U.S.C. § 1404(b). See Docket No.

                                  22   49 at 7. However, if Plaintiffs seek to transfer their Nevada bankruptcy proceeding, they must

                                  23   make an appropriate motion to the Nevada Bankruptcy Court, not this Court.

                                  24          Accordingly, Plaintiffs’ motion is DENIED.

                                  25

                                  26   1
                                         Similarly, Rule 8022 requires the motion for rehearing to “state with particularity each point of
                                  27   law or fact that the movant believes the district court or BAP has overlooked or misapprehended.”
                                       Fed. R. Bankr. P. 8022(a)(2). “This standard is strict” and does not “allow the movant to reargue
                                  28   his case.” In re Soundview Elite Ltd., No. 14-CV-7666 JPO, 2015 WL 1642986, at *1 (S.D.N.Y.
                                       Apr. 13, 2015), aff’d, 646 F. App’x 1 (2d Cir. 2016).
                                                                                          2
                                   1         This Order disposes of Docket No. 49.

                                   2

                                   3         IT IS SO ORDERED.

                                   4

                                   5   Dated: December 10, 2018

                                   6

                                   7                                                 ______________________________________
                                                                                      EDWARD M. CHEN
                                   8                                                  United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     3
